                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TRAVON LEON FREEMAN,                                Case No. 18-cv-06142-HSG
                                   8                   Plaintiff,                           ORDER OF DISMISSAL
                                   9            v.

                                  10    C. CALDERON, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On October 15, 2018, Plaintiff, an inmate at Kern Valley State Prison proceeding pro se,

                                  14   filed this civil rights action pursuant to 42 U.S.C. § 1983 complaining of events that took place at

                                  15   Salinas Valley State Prison (“SVSP”), where he was previously incarcerated. Dkt. No. 1. On

                                  16   January 25, 2019, the Court reviewed the complaint pursuant to 28 U.S.C. § 1915A and dismissed

                                  17   it with leave to amend to cure specific deficiencies. Dkt. No. 10. On February 14, 2019, plaintiff

                                  18   filed his amended complaint. Dkt. No. 12.

                                  19          The amended complaint fails to cure the deficiencies identified in the Court’s order of

                                  20   dismissal with leave to amend. Plaintiff again alleges that on September 7, 2018, SVSP

                                  21   correctional officer C. Calderon used excessive force on him, in violation of the Eighth

                                  22   Amendment, when she rammed his dinner tray into his lower right abdomen. The amended

                                  23   complaint’s only significant addition to this claim is that this action was done with malicious

                                  24   intent, and while yelling “You fucking crips.” Plaintiff alleges that this indicates that Calderon’s

                                  25   actions were both discriminatory and a malicious and excessive misuse of force. Dkt. No. 12 at 3.

                                  26   As explained in the Court’s January 25, 2019 Order of Dismissal with Leave to Amend, not every

                                  27   malevolent touch by a prison guard gives rise to a federal cause of action. Hudson v. McMillian,

                                  28   503 U.S. 1, 9 (1992). An inmate who complains of a push or shove that causes no discernable
                                   1   injury almost certainly fails to state a valid excessive force claim. Id. While the new allegations

                                   2   in the amended complaint alleges that Calderon applied force “maliciously and sadistically to

                                   3   cause harm,” the extent of the injury here, described by Plaintiff as a “dull numbing . . . like

                                   4   feeling pain” indicates that the force used was not excessive. Dkt. No. 12 at 3. In sum, the

                                   5   amended complaint fails to state a cognizable Eighth Amendment claim.

                                   6          Accordingly, this case is DISMISSED with prejudice because the amended complaint fails

                                   7   to state a cognizable claim for relief. Further leave to amend will not be granted because the Court

                                   8   already has explained to Plaintiff the specific deficiencies in his pleading, and he has been unable

                                   9   or unwilling to correct them.

                                  10          The Clerk shall deny as moot all pending motions, enter judgment, and close the file.

                                  11          IT IS SO ORDERED.

                                  12   Dated: 5/1/2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
